Case 2:20-bk-20136       Doc 79     Filed 07/14/20 Entered 07/14/20 17:00:20             Desc Main
                                   Document      Page 1 of 18




                                                                  Dated: July 14th, 2020

                        UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA
                                 AT CHARLESTON



  IN RE:                                          CASE NO. 2:20-bk-20136

  MOORE TRUCKING, INC.,                           CHAPTER 11

                         Debtor.                  JUDGE FRANK W. VOLK



                          MEMORANDUM OPINION AND ORDER


               Pending is the Debtor’s Omnibus Motion to Require Disclosure and Rule 2004

Discovery (the “Omnibus Motion”), filed on April 26, 2020 [dckt. 19]. Interested party Douglas

Moore filed two responses [dckts 26 & 67]. Additionally, creditor A.R. Walters Trucking LLC

(“A.R. Walters”) objected [dckt. 27]. The Debtor filed its Response to A.R. Walters’ objection on

May 5, 2020 [dckt. 29]. The Debtor additionally submitted its Reply to Douglas Moore’s responses

on May 6, 2020 [dckt. 30].

               The Court has held four hearings on the Omnibus Motion: May 6, 2020, May 13,

2020, June 17, 2020, and June 24, 2020. At the last hearing, the Court ordered the parties to file,

on or before July 1, 2020, a joint report detailing what, if any information has been disclosed, what

is contemplated to be disclosed, and what if anything remains in controversy. As of July 13, 2020,
Case 2:20-bk-20136       Doc 79     Filed 07/14/20 Entered 07/14/20 17:00:20            Desc Main
                                   Document      Page 2 of 18


no such report has been filed. 1 The parties have been unable to come to an agreement upon the

issues presented by the Omnibus Motion. The matter is fully briefed and ready for adjudication.



                                                 I.

               Douglas and Olivia Moore were married on May 12, 2008. At that time, Douglas

Moore owned a commercial vehicle and was doing business as Moore Trucking. After the couple

wed, they operated in much the same way, with Douglas Moore doing business as Moore Trucking

until September 2011. During that time period, they acquired commercial vehicles for the business

and Mr. Moore dispatched the vehicles and operated one of the trucks.

               On January 22, 2011, Douglas Moore ceased driving for Moore Trucking and

instead began dispatching at the Belt Transfer terminal for A.R. Walters, Belt Transfer Company

(“Belt”), Moore Trucking, Inc., and the BESL Transfer Co. (“BESL”). 2 The terminal was operated

by Joe McCoy, who is the President of Belt. Douglas Moore and A.R. (Randy) Walters have been

acquainted for forty-three years, have worked together for over thirty years, and are close friends.

Douglas Moore has known Joe McCoy for more than eighteen years. They have worked together

for over eight years and are considered to be close friends.




               1
                 This direct disregard of a Court Order suggests the imposition of sanctions. The
parties should be prepared to address the matter at the next hearing.
               2
                 The Omnibus Motion says that Douglas Moore worked as a dispatcher and driver
from May 12, 2008 through July 21, 2011. It then explains that, on January 22, 2011, Douglas
Moore stopped driving for Moore Trucking. The Court is unclear if the dates are intended to be
July and January, or whether a mistake was made as to the timeline. Additionally, the Omnibus
Motion states that the Debtor was formed in September 2011, but Douglas Moore was dispatching
for it, along with other companies, in January 2011. The Court will use the dates as provided in
the Omnibus Motion. This type of carelessness and inattention to detail, however, greatly, and
unnecessarily, complicates the matter.
Case 2:20-bk-20136       Doc 79    Filed 07/14/20 Entered 07/14/20 17:00:20           Desc Main
                                  Document      Page 3 of 18


               On September 16, 2011, the Moores formed the Debtor, Moore Trucking, Inc., and

all the assets were transferred to the Debtor. Tax returns were prepared using handwritten

summaries prepared by Mr. Moore. Olivia Moore served as the Secretary of the Corporation and

Douglas Moore acted as the President. Olivia and Douglas each owned, and continue to own, 50%

of the stock in the Debtor.

               On July 21, 2015, the Debtor, by Douglas Moore, entered into an agreement with

Randy Walters or A.R. Walters to purchase a 2005 Peterbilt Tractor for the sum of $30,000. The

Debtor contends the vehicle was titled to it. Douglas Moore represented to Olivia Moore that the

purchase was memorialized in a written contract, but Mr. Moore never gave her the document.

               On January 25, 2017, Douglas Moore replaced Randy Walters to become the

terminal manager for Belt Transfer Company, Inc.; he thus began to work under Joe McCoy’s

direct supervision. Also, on January 25, 2017, Mr. Moore, acting on the Debtor’s behalf,

purchased fourteen commercial trucks and trailers from Randy Walters for $341,000 (the “2017

Asset Purchase”). The vehicles were to be titled to the Debtor. Douglas Moore represented to

Olivia Moore that the purchase was memorialized in a written contract, but Mr. Moore never gave

her the document. Subsequently, on February 1, 2017, Douglas Moore directed the Debtor’s

accountant to place Randy Walters on the payroll and to pay him $1,065 per week, in addition to

“matching costs.”

               In July 2018, the Internal Revenue Service (“IRS”) commenced an audit of the

Debtor. As part of the audit, the IRS required proof of both asset purchases listed previously (in

2015 and 2017), as the assets were being depreciated on the Debtor’s books. As stated earlier,

Douglas Moore had only provided handwritten summaries of the transactions and never produced

any source documents. Mr. Moore finally eventually admitted to Olivia Moore that there existed
Case 2:20-bk-20136       Doc 79     Filed 07/14/20 Entered 07/14/20 17:00:20         Desc Main
                                   Document      Page 4 of 18


no written contracts; the purchase agreement was oral and memorialized only by the vehicle titles

transferred into the Debtor’s name and by liens placed on each title by A.R. Walters. Mr. Moore

subsequently provided Olivia Moore with the purchase agreements attached to the Omnibus

Motion as Exhibits B & C.

               Thereafter, the Moores’ marital relationship deteriorated, and Mr. Moore allegedly

began threatening Olivia Moore that she would “never receive any of the trucking assets.” Douglas

Moore allegedly altered the Debtor’s income stream in March 2019 by asking Belt to write checks

for the Debtor’s operations payable to Douglas Moore, rather than depositing the funds into the

Debtor’s bank accounts, as was the historical practice. Using that method, between March 1, 2019,

and December 12, 2019, Mr. Moore received a total of $71,584.47 and allegedly either cashed

those payments or deposited them into his personal accounts. Additionally, during substantially

the same time period, Mr. Moore allegedly diverted $16,823 from the Debtor’s checking account

by using a debit card.

               Olivia Moore discovered this information, and on December 19, 2019, she removed

half of the amount on deposit in the Debtor’s accounts; $1,277.45 from the corporate savings

account and $28,159.39 from the checking accounts. Remaining was $29,436.84 in the checking

account.

               The Debtor continued to do business until January 3, 2020; Olivia Moore filed for

divorce on that day. After the divorce filing, Douglas Moore opened a new account for Moore

Trucking, Inc., to which Olivia Moore did not and does not now have access. Douglas Moore

refused to disclose information related to the company’s earnings or the contents of the account,

and he continued to threaten Ms. Moore by saying she would never receive any asset from the

Debtor, regardless of its status as a jointly-owned marital asset.
Case 2:20-bk-20136         Doc 79    Filed 07/14/20 Entered 07/14/20 17:00:20           Desc Main
                                    Document      Page 5 of 18


                  On March 24, 2020, in the divorce proceedings, Olivia Moore filed a disclosure

(Wife’s Supplemental Disclosure) which reflected, at the date of separation, the National

Automobile Dealers Association (“NADA”) Commercial Book Value of the rolling stock of

Moore Trucking, Inc. as $526, 691.00 [dckt. 19-4, Ex. H].

                  On March 25, 2020, in the state court divorce proceedings, Douglas Moore filed a

Motion for Expedited Modification of Order Granting Temporary Relief (“Expedited Modification

Motion”) [dckt. 19-4, Ex. I] seeking permission to sell the Debtor in exchange for forgiveness of

$100,000.00 in debt because, he claimed, A.R. Walters would otherwise foreclose on the Debtor’s

assets. Attached to the motion was a document entitled “Equipment Lease Agreement with

Purchase Option” (“Lease Agreement”) [dckt. 19-4, Ex. J], which was dated January 25, 2017.

This document was dated the same day as the 2017 Asset Purchase and included the very same

assets. Olivia Moore had knowledge of the 2017 Purchase Agreement which Douglas Moore

provided to her after admitting that the purchase had been made orally, but she had never before

seen the Lease Agreement pertaining to the same.

                  Also, in support of the Expedited Modification Motion, Douglas Moore and Belt

prepared an Offer to Purchase signed by Douglas Moore and Joe McCoy, which purported to

provide for the purchase of all the Debtor’s assets. However, this Offer listed only eleven trucks

and trailers. The West Virginia Department of Motor Vehicles has on record thirty-three assets

titled in the name of the Debtor (seven are owned by Moore Trucking, twenty-one are owned by

the Debtor, and fourteen are titled in Douglas Moore’s name, but all are believed to be the property

of the Debtor).
Case 2:20-bk-20136        Doc 79     Filed 07/14/20 Entered 07/14/20 17:00:20               Desc Main
                                    Document      Page 6 of 18


                The Debtor alleges in the Omnibus Motion that Joe McCoy and Douglas Moore are

colluding with the assistance of counsel to sell the Debtor’s assets, while claiming an inaccurate

number of assets are subject to the transaction.

                Olivia Moore’s divorce attorney, Lyne Ranson, believed that the Debtor’s assets

could be saved through a bankruptcy filing. After contacting counsel with bankruptcy experience,

Ms. Moore sent a letter to Randy Walters on behalf of A.R. Walters, Joe L. McCoy on behalf of

Belt, and Douglas Moore requesting that Mr. Walters and Joe L. McCoy agree, in writing, to

refrain from threatening foreclosure or repossession of the property of Moore Trucking, Inc., until

the conclusion of a full investigation into the issues. [dckt. 19, Ex. N]. In the alternative, Ms. Moore

also asked Douglas Moore to agree to the commencement of a Chapter 11 bankruptcy to protect

Moore Trucking Inc.’s assets. [Id.]

                Receiving no response to the letter, on March 31, 2020, Olivia Moore filed in the

divorce proceedings an Emergency Motion to Alter Temporary Order to Allow the Petitioner to

Authorize Bankruptcy Filing and Engagement as Counsel (“Emergency Motion”). The Family

Court of Jackson County granted the Ms. Moore’s Emergency Motion, and authorized Olivia

Moore to vote all the corporate stock of Moore Trucking, Inc., and initiate a bankruptcy filing for

the company. The Bankruptcy Petition was filed that day.

                On April 1, 2020, counsel for the Debtor received the startup letter from the Office

of the United States Trustee (the “UST”) and subsequently requested information and documents

from Douglas Moore which would assist in the preparation of schedules and transmission of

information to the UST.       The same day, Douglas Moore, through counsel Leah Chappell,

responded with an email providing one bank statement for the new checking account (to which

Olivia Moore still did not have access) but declined to provide any other requested information.
Case 2:20-bk-20136       Doc 79    Filed 07/14/20 Entered 07/14/20 17:00:20            Desc Main
                                  Document      Page 7 of 18


               On April 2, 2020, the Debtor offered Belt and BESL designation as a critical vendor

in the bankruptcy case if they would be willing to continue operating Moore Trucking, Inc.’s

vehicles, provided that they make certain disclosures pertaining to contracts or agreements with

the Debtor. The Debtor, on April 8, 2020, requested from Belt and BESL certain disclosures

including load-ticket accountings, contracts, and agreements under which Belt and BESL operated

equipment owned by the Debtor. Also requested was information regarding money paid directly

to Douglas Moore and/or Moore Trucking, Inc. or any other entity as result of the operation of

equipment owned by Moore Trucking, Inc. If no response was forthcoming, the Debtor informed

Belt and BESL that it would seek a 2004 examination.

               The Debtor caused several other letters to be sent in April to Douglas Moore

(through Counsel), asking for disclosures and cooperation (including participation in the Initial

Debtor Interview (“IDI”) and vehicle insurance coverage for the Debtor’s assets), and requesting

that 2004 examinations be set with Belt, BESL, A.R. Walters, and Douglas Moore.

               Joe McCoy, President of Belt, responded and indicated that he would cease all

business activity with both the Debtor and Douglas Moore. He also stated that Belt would not

participate in any reorganization of the Debtor and would not cooperate with any disclosure or

2004 examination requests. Douglas Moore, in kind, responded and averred that he would not

provide additional documents to assist with the IDI or schedule preparation. He also provided the

bare minimum information regarding vehicle insurance.

               More correspondence occurred which was categorized by Douglas Moore’s refusal

to turn over information, refusal to cooperate in the bankruptcy case, and unwillingness to sit for

a Rule 2004 examination.
Case 2:20-bk-20136       Doc 79     Filed 07/14/20 Entered 07/14/20 17:00:20              Desc Main
                                   Document      Page 8 of 18


               Important to note is that Douglas Moore was the pre-petition custodian of all the

Debtor’s business records and is the only individual with access to evidence of business

arrangements and transactions between A.R. Walters, BESL, Belt, and the Debtor. He also

exclusively possesses all financial records relating to the Debtors, including documents which

would memorialize any diverted payments. 3

               Ultimately, on April 26, 2020, the Debtor filed the Pending Omnibus Motion

requesting the following relief:

               1. An Order compelling Douglas Moore to turn over all originals of the Debtor’s

                   business records, including documents memorializing various business

                   arrangements with A.R. Walters, Randy Walters, Belt, BESL, and Joe McCoy,

                   all financial records for the Debtor, and all Department of Transportation

                   records kept pertaining to the Debtor.

               2. An Order compelling Douglas Moore to turn over and/or account for all cash

                   assets in his position, any checks which cleared the bank on or after the date of

                   filing, and account for all non-cash assets in possession at filing.

               3. An Order compelling Douglas Moore to appear and participate in a Rule 2004

                   examination.

               4. An Order authorizing Debtor to issue a subpoena compelling A.R. Walters to

                   turn over every business record reflecting any transaction between A.R.




               3
                The Court notes that, at a hearing on June 17, 2020, Douglas Moore claimed that
all the documents he had pertaining to the Debtor were kept in the marital home and that he did
not currently have access to that property. In contrast, Olivia Moore reported, firstly, that the
documents were never originally kept in the marital home and that, even if they had been, the
marital home had been sold and the documents would be in a storage unit.
Case 2:20-bk-20136   Doc 79    Filed 07/14/20 Entered 07/14/20 17:00:20           Desc Main
                              Document      Page 9 of 18


               Walters, the Debtor, and/or Douglas Moore, including specific documents listed

               in the Omnibus Motion.

            5. An Order compelling a representative of A.R. Walters to submit to a Rule 2004

               examination.

            6. An Order authorizing Debtor to issue a subpoena compelling Randy Walters to

               turn over every business record reflecting any transaction between A.R.

               Walters, Randy Walters, the Debtor, and/or Douglas Moore, tax returns which

               indicate the payroll calculation for A.R. Walters, and other specific documents

               listed in the Omnibus Motion.

            7. An Order compelling Randy Walters to submit to a Rule 2004 examination.

            8. An Order authorizing Debtor to issue a subpoena compelling Belt to turn over

               every business record reflecting any transaction between Belt, the Debtor,

               and/or Douglas Moore, including checks written by Belt to the Debtor,

               settlement forms reflecting gross and net income for each load, and all

               documents regarding communications surrounding the Offer to Purchase

               contemplated in the divorce proceedings.

            9. An Order compelling a representative of Belt to submit to a Rule 2004

               examination.

            10. An Order authorizing Debtor to issue a subpoena compelling Joe McCoy to turn

               over every business record reflecting any transaction between himself, any

               entity under his control, the Debtor, and/or Douglas Moore, including any and

               all checks written by Belt to the Debtor or Douglas Moore.

            11. An Order compelling Joe McCoy to submit to a Rule 2004 examination.
Case 2:20-bk-20136       Doc 79    Filed 07/14/20 Entered 07/14/20 17:00:20             Desc Main
                                  Document     Page 10 of 18


               12. An Order authorizing Debtor to issue a subpoena compelling BESL to turn over

                   every business record reflecting any transaction between BESL, the Debtor,

                   and/or Douglas Moore, including any and all checks written to the Debtor or

                   Douglas Moore and all settlement forms reflecting the gross and net income for

                   each load.

               13. An Order compelling a representative of BESL to submit to a Rule 2004

                   examination.

               14. An Order authorizing Debtor to issue a subpoena compelling the West Virginia

                   Department of Motor Vehicles to provide a title history on each vehicle owned

                   by Douglas Moore or the Debtor from 2008 to the present.

               On June 19, 2020, Douglas Moore responded to the Debtor’s Omnibus Motion by

producing some documents the Debtor had requested: the (1) Belt Transfer Reports; (2) Belt

Transfer Company’s Checks to Douglas Moore; (3) City National Bank/Moore Trucking Inc.’s

Account Statements; and (4) City National Bank/Moore Trucking Inc.’s Account Statements.

Douglas Moore filed no further objections, but still declines to make himself available for a Rule

2004 examination as requested by the Debtor.

               On May 5, 2020, A.R. Walters filed an objection to the Debtor’s Omnibus Motion

to Require Disclosure and Rule 2004 Discovery. [dckt. 27]. A.R. Walters contends that Rule

2004(b) of the Federal Rules of Bankruptcy Procedure is generally used for examination of the

debtor and not for the examination of creditors [dckt. 27]. Further, A.R. Walters argues that a 2004

Rule examination cannot be used to “harass, abuse, or inquire into irrelevant matters.” [dckt. 27 at

2]. A.R. Walters argues that the Debtor failed to explain how its requests fit within the scope of

Rule 2004(b) in that the information sought is not relevant to the matter of the Debtor’s estate or
Case 2:20-bk-20136        Doc 79    Filed 07/14/20 Entered 07/14/20 17:00:20               Desc Main
                                   Document     Page 11 of 18


right to discharge. A.R. Walters further contends that “the Rule 2004 Motion is nothing more than

an attempt to launch into a wholesale investigation of A.R. Walters’ private business affairs, which

is not permissible under Rule 2004” [dckt. 27 at 2-3]. Therefore, A.R. Walters requested that the

Court deny the Omnibus Motion “on the basis that it improperly seeks proprietary and confidential

information of A.R. Walters without explaining or justifying the need for such information” [dckt.

27 at 3].

               On May 5, 2020, the Debtor filed a response to A.R. Walters’ objection to the

Omnibus Motion [dckt. 29]. The Debtor contends that it has demonstrated good cause for

conducting the requested Rule 2004 discovery because it has satisfied the burden for Rule 2004 -

either that it needs discovery to establish a claim in the bankruptcy case or that the denial of the

discovery would cause undue hardship or injustice. Furthermore, the Debtor contends that A.R.

Walters’ claim that the Debtor failed to explain how its request to examine A.R. Walters fits within

the scope of Rule 2004(b) is “inconsistent with the facts of this case” [dckt. 29 at 3]. The Debtor

states, “[h]ow can the information sought from a creditor who claimed a default in one of two

inconsistent documents, who claims a lien when none exists[,] while receiving weekly salary from

a company for which he was performing no services[,] while [the Debtor] was insolvent[,] not

relate to ‘any matter which may affect the administration of the debtor' s estate . . . [?]’” [dckt. 19

at 3].

               The Debtor additionally argues that requesting these documents is not a “wholesale

investigation of A.R. Walters’ private business affairs,” but, rather, a request “relat[ing] to records

of transactions between A.R. Walters, the Debtor, and an insider of the Debtor” [dckt. 29 at 3].
Case 2:20-bk-20136       Doc 79    Filed 07/14/20 Entered 07/14/20 17:00:20              Desc Main
                                  Document     Page 12 of 18


               Several parties have failed to file any response to the Omnibus Motion. No

responses or objections have been submitted by Randy Walters (individually), Belt, Joe McCoy,

BESL, or the West Virginia Department of Motor Vehicles.

               Accordingly, IT IS ORDERED that the Omnibus Motion be, and is hereby

GRANTED with regards to Randy Walters, Belt, Joe McCoy, BESL, and the West Virginia

Department of Motor Vehicles.

                                                 II.

A.     Governing Standard

               Under Rule 2004(a) of the Federal Rules of Bankruptcy Procedure, “[o]n motion

of any party in interest, the court may order the examination of any entity.” Fed. R. Bankr. P.

2004(a) (emphasis added). Rule 2004(b) governs the broad scope of the examination, providing

that any probing may concern “the acts, conduct, or property or to the liabilities and financial

condition of the debtor, or to any matter which may affect the administration of the debtor’s estate,

or to the debtor’s right to a discharge.” Fed. R. Bankr. P. 2004(b) (emphasis added). Furthermore,

in a Chapter 11 reorganization case, “the examination may also relate to the operation of any

business and the desirability of its continuance, the sources of any money or property acquired or

to be acquired by the debtor for purposes of consummating a plan and the consideration given or

offered therefor, and any other matter relevant to the case or to the formulation of a plan.” Id.

(emphasis added).

               The primary purpose of a Rule 2004 examination is to give the parties a tool “to

quickly ascertain the extent and location of the estate’s assets.” In re Fearn, 96 B.R. 135 (Bankr.

S.D. Ohio 1989); see also In re Martin, 403 B.R. 359, 362 (Bankr. D.S.C. 2009). In addition to
Case 2:20-bk-20136        Doc 79    Filed 07/14/20 Entered 07/14/20 17:00:20               Desc Main
                                   Document     Page 13 of 18


discovering assets, these examinations are often used to “unearth[] frauds.” In re Table Talk, Inc.,

51 B.R. 143, 145 (Bankr. D. Mass. 1985); see also Martin, 403 B.R. at 362 (“The broad general

examination of debtors and others to recover assets and uncover fraudulent conduct is a traditional

feature of bankruptcy jurisprudence traceable to the first bankruptcy statute enacted . . . in 1542.”);

In re Symington, 209 B.R. 678, 683 (Bankr. D. Md. 1997). The scope is “unfettered and broad”

and courts sometimes describe Rule 2004 examinations as being legitimate “fishing

expedition[s].” Id.; Table Talk, 51 B.R. at 145; Fearn, 96 B.R. at 135. Importantly, “[b]ecause

Rule 2004 examinations are independent of a complaint or contested matter, the examination need

not be tied to specific factual allegations and is subject to fewer objections on grounds of relevance

. . . .” Martin, 403 B.R. at 362. However, the examination must be “relevant and reasonable.”

Symington, 209 B.R. at 684. Furthermore, it cannot be used to “harass, abuse, or to inquire into

irrelevant matters,” and it “should not be so broad as to be more disruptive and costly to the party

sought to be examined than beneficial to the party seeking discovery. In re Lufkin, 255 B.R. 204,

209 (Bankr. E.D. Tenn. 2000); Fearn, 96 B.R. at 138; see also In re Hammond, 140 B.R. 197, 201

(S.D. Ohio 1992).

               Typically, Rule 2004 is used to examine the debtor. However, this examination is

not limited to the debtor or his agents “but may properly extend to creditors and third parties who

have had dealings with the debtor.” Fearn, 96 B.R. at 138; In re Platinum Partners Value Arbitrage

Fund L.P., 583 B.R. 803, 810-11 (Bankr. S.D.N.Y.) (“’[I]n the proper context the Court may

authorize the examination of third parties that possess knowledge of the debtor’s acts, conduct,

liabilities, or financial condition which relate to the administration of the bankruptcy estate.’”)

(quoting In re Enron Corp., 281 B.R. 836, 840 (Bankr. S.D.N.Y. 2002)). Summed up, “an inquiry

pursuant to Rule 2004 may ‘cut a broad swath through the debtor’s affairs, those associated with
Case 2:20-bk-20136       Doc 79    Filed 07/14/20 Entered 07/14/20 17:00:20            Desc Main
                                  Document     Page 14 of 18


him, and those who might have had business dealings with him.’” Id. (quoting In re Mantolesky,

14 B.R. 973, 976 (Bankr. D. Mass. 1981) (emphasis in original)).

               The party moving for examination has the burden of showing good cause for the

examination, and the grant or denial of such request lies “within the sound discretion of the

Bankruptcy Court. In re Orion Healthcorp., Inc., 596 B.R. 228, 235 (Bankr. E.D.N.Y. 2019); In

re AOG Entm’t, Inc., 558 B.R. 98, 208 (Bankr. S.D.N.Y. 2016); In re Sunedison, Inc., 572 B.R.

482, 489 (Bankr. S.D.N.Y. 2017) (“Rule 2004 gives the Court ‘significant’ discretion.”) (quoting

IN re Bd. Of Dirs. Of Hopewell Int’l Ins. Ltd., 258 B.R. 580, 587 (Bankr. S.D.N.Y. 2001)).

Generally, an examiner may establish good cause by showing that “such an examination is

reasonably necessary for the protection of its legitimate interests.” Hammond 140 B.R. at 201; see

also AOG Entm’t, 558 B.R. at 98. The party bearing the burden of proof may satisfy the burden

by demonstrating that the discovery request is necessary to establish its claim in the bankruptcy

case or that denial of the discovery request would cause undue hardship or injustice to the

examiner. Orion, 596 B.R. at 235; see In re Metiom, Inc. 318 B.R. 263, 268 (Bankr. S.D.N.Y

2004).




B.       Analysis

               The Debtor has met its burden of demonstrating good cause for conducting the

requested discovery. A.R. Walters relies in its objection on several cases which are not binding on

this Court, and, in fact, serve to bolster the Debtor’s arguments.. For example, the In re

Countrywide Home Loans case dealt with Rule 2004 discovery sought by the UST in the case from

a secured creditor. In re Countrywide Home Loans, Inc., 384 B.R. 373 (Bankr. W.D. Penn. 2008).
Case 2:20-bk-20136         Doc 79    Filed 07/14/20 Entered 07/14/20 17:00:20                Desc Main
                                    Document     Page 15 of 18


Requested were document production and an examination of a corporate representative for the

creditor. Id. at 378. The primary objection raised by the creditor was to the authority of the UST

to conduct such an examination and compel document production; at issue was whether the 2004

request exceed the statutory scope of the UST’s powers. Id. at 379. The creditor also objected to

scope of the discovery requests, terming them a “wholesale investigation of a non-debtor’s private

business affairs.” Id. After concluding that the Trustee possessed the statutory authority to request

documents and examine witnesses pursuant to Rule 2004, the court briefly turned to the allowed

scope of the examination. Id. at 392. After reiterating the “good cause” standard discussed

previously herein, the court noted that “inquiries that are tightly-focused on the creditor’s

relationship with a particular debtor will require a relatively low level of good cause because they

represent a low level of intrusion into the creditor’s business affairs and a low risk of abuse.” Id.

at 393. Alternatively, “[i]nquiries that seek far-reaching information on policies and procedures

of general application in the creditor’s operation will require a correspondingly higher showing of

good cause . . . “. Id. The court found that the UST had shown good cause for the production of

documents such as a particular note and mortgage, loan payment history, documents related to the

creditor’s proof of claim, documents related to receipt and recordation of payments, and documents

relating to debt collection and communication with the Debtor because “the documents at issue

relate very precisely to the specific debtors’ loans, the interaction between [the creditor] and each

debtor, and the interaction between [the creditor] and this Bankruptcy Court.” Furthermore, the

documents were not those that would “implicate any private business affairs or strategies of [the

creditor] . . . . and [would] not subject [the creditor] to an unfair intrusion into its private business

affairs.” Id. at 397-98.
Case 2:20-bk-20136       Doc 79    Filed 07/14/20 Entered 07/14/20 17:00:20            Desc Main
                                  Document     Page 16 of 18


       As in the Countrywide matter, the Debtor here seeks only business and financial records

relating precisely to its interactions with the opposing parties. No information as to the general

business dealings or strategies of A.R. Walters is requested.        The Debtor simply desires

information which is “tightly-focused” on its business dealings with the responding parties. The

above-captioned debtor in this matter would have no doubt satisfied the “good cause” standard of

the Countrywide court.

               Here, the Debtor bears the burden of demonstrating good cause for the discovery

requests served on A.R. Walters and Douglas Moore. As referenced above, at issue is whether

A.R. Walters holds a perfected and enforceable lien on the Debtor’s assets upon which A.R.

Walters could have foreclosed. While A.R. Walters claims that the Debtor is in default of a Lease

Agreement, the record reflects that the Debtor acquired the equipment through a Purchase

Agreement. In addition to this, A.R. Walters has been on the payroll of the Debtor, inexplicably

drawing a weekly salary without demonstrating that he has performed employment duties. The

inconsistency in the Debtor’s equipment acquisition, along with the unexplained salary relates to

“any matter which may affect the administration of the debtor’s estate, or to the debtor’s right to

discharge” as required by Rule 2004(b).

               Regarding Douglas Moore, a 50% owner of the Debtor, it is abundantly clear that

Rule 2004 discovery, along with an examination, is warranted. Douglas Moore was and remains

the sole record-keeper of the Debtor and was the only individual representing the Debtor in the

2017 Asset Purchase. Although later memorialized in conflicting documentation (the 2017 Asset

Purchase Agreement versus the Lease Agreement), all of the Debtor’s asset acquisitions were

accomplished via oral contracts between Douglas Moore and Randy Walters. Furthermore, the
Case 2:20-bk-20136       Doc 79     Filed 07/14/20 Entered 07/14/20 17:00:20              Desc Main
                                   Document     Page 17 of 18


Debtor alleges that Douglas Moore diverted funds from the Debtor, pre-petition, using checks from

the parties subject to the 2004 examination. Good cause is apparent.

               Additionally, although courts may generally authorize examinations for debtors

and not creditors, Rule 2004 is explicit in that any party may make a motion for an examination of

any entity; the Rule may properly extend to creditors and to principals of the Debtor. In this case,

the Debtor’s discovery requests directly pertain to the substance of the bankruptcy proceeding,

where the information the Debtor is seeking will have a meaningful impact on the case. A.R.

Walters alleges that the request is not relevant to the Debtor’s estate or right to discharge and that

the Debtor has not met its burden. Unsurprisingly, A.R. Walters offers no reasoning for this

allegation, as his financial interactions with the Debtor are inarguably and clearly relevant.

               Furthermore, A.R. Walters alleges that the discovery request is a baseless attempt

to unnecessarily dive into his private business records. To the contrary, the request is narrowly

tailored to A.R. Walters’ dealings with the Debtor and ripe for investigation.

               Therefore, Debtor Moore Trucking, Inc. has demonstrated good cause for a

discovery request under Rule 2004. Accordingly,

               IT IS ORDERED that the Debtor’s Omnibus Motion to Require Disclosure and

Rule 2004 Discovery, as to A.R. Walters and Douglas Moore, be, and hereby is, GRANTED.

               Further, the Debtor and interested parties are NOTICED that the Court will not

tolerate unnecessary delay, procrastination, or, worse yet, prevarication and subterfuge from any

entity involved in this case. The prospect for such is elevated given the apparent mistrust and

animus that has arisen between the interested parties. Upon proper proof, the Court will issue the

necessary process directing insubmissive individuals to promptly show cause for their
Case 2:20-bk-20136        Doc 79    Filed 07/14/20 Entered 07/14/20 17:00:20                Desc Main
                                   Document     Page 18 of 18


noncompliance, with appropriate sanctions to follow. The Court further invites the UST to make

all necessary inquiries, participate fully in the Rule 2004 examinations and request further such

inquiries he deems warranted, and, if indicated, and in his discretion, exercise his referral authority.
